DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP 2013-120233 and its machine translation).
Nakamura et al disclose a transfer film and method of preparing a touch panel (instant claim 7), wherein the film coating comprises a binder resin having a polymerizable group, a polymerizable compound, and a polymerization initiator. 
	The binder resin includes a terpolymer or tetramer comprising at least an unsaturated group-containing monomer (in amounts falling within the scope of claims 1 and 2; 25-40$% in examples), a (meth)acrylate comprising an alicyclic group (in amounts of at least 15%), and an acidic group, wherein additional monomers include styrene (instant Formula A1). While examples employ methyl(meth)acrylate as an additional monomer, styrenes and (meth)acrylates are both taught as additional monomers and may be used in the place of one another ([0013]). 


    PNG
    media_image1.png
    99
    354
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    180
    346
    media_image2.png
    Greyscale

When the methyl (methacrylate) is replaced by a styrene or member of the class of styrene monomers (styrene itself includes RA1 is hydrogen and Ar is phenyl), the resin meets the limitations of the instant claims 1-3. With respect to the Tg, given that the resin includes monomers very similar to those preferred and defined by the specification as preparing a resin having the claimed Tg, one of ordinary skill in the art would have expected the resin to inherently possess a Tg falling within the scope of the instant claim 1 absent evidence to the contrary. 
The resin layer is coated onto a temporary support an da cover layer applied thereto to form a laminate with the target body. After lamination, the temporary support is peeled off and the layer is exposed imagewise with a mask, then developed to form a touch panel spacer as required by the instant claims 7-12 ([0175]-[00185]).
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakamura et al, choosing as an additional monomer, a styrene, as suggested by the reference and discussed above. The resultant material, device, and method would also meet the limitations of the instant claims.

Claim(s) 4 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Yonezawa (JP 2016-153834 and its machine translation).
Nakamura et al has been discussed above. The reference teaches a composition for forming a protective layer for a touch panel, and method. The composition may include additional additives such as adhesion promoters, but fails to specific examples of such known compounds.
Yonezawa discloses a composition for preparing a protective film for a touch panel comprising similar components as Nakamura et al, and the reference further teaches that a blocked isocyanate compound is a known additive for such compositions. The compounds provide the advantage of improved reworkability and adhesiveness as deprotects during the heat treatment after photocuring. The compounds fall within the scope of the instantly claimed thermal crosslinking compound of the instant claims 4 and 5. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakamura et al, choosing as an additional additive, a thermal adhesion promoter/ crosslinker such as that taught to be known by Yonezawa, with the resultant material also meeting the limitations of the instant claims.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Kondo (JP 2015-193758 and its machine translation).
Nakamura et al has been discussed above. The reference teaches a composition for forming a protective layer for a touch panel, and method. The composition may include additional additives such as adhesion promoters, but fails to specific examples of such known compounds.
Kondo discloses discloses a composition for preparing a protective film for a touch panel comprising similar components as Nakamura et al, and the reference further teaches that a an isocyanate compound comprising radically polymerizable groups is a known additive for such compositions. The compounds provide the advantage of improved adhesiveness and elasticity. The compounds fall within the scope of the instantly claimed thermal crosslinking compound of the instant claims 4 and 6. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakamura et al, choosing as an additional additive, a thermal adhesion promoter/ crosslinker such as that taught to be known by Kondo, with the resultant material also meeting the limitations of the instant claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722